Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The request for reconsideration has been considered but does not place the application in condition for allowance.  
Applicant argues that the prior art used in the rejections did not show the first outlet end protruding beyond the second outlet end by a protrusion length, as shown by fig. 5 of Xu (US 2007/0018361) wherein the inner outlet (first outlet) end of tube 21 fails to protrude beyond the outer outlet end (second outlet end).  However, the Examiner respectfully disagrees.  As mentioned in the Final Office action mailed on 8 January 23021, Xu (US 2007/0018361) discloses the first outlet end of the first conduit 12 protruding beyond the second outlet end of the second conduit 13 (fig. 2).  Applicant argues that the claimed dimensional ratios are not operational parameters, but are specific structural design.   However, the Examiner respectfully disagrees.  There is no disclosure of such ratios being critical or giving unexpected results.  Applicant has not shown that such dimensions (ratios) would enable the claimed apparatus to operate differently than intended by the prior art.  See the Final Rejection mailed on January 8, 2021 for reasons as to why such dimensional ratios are obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.L/               Examiner, Art Unit 1744                                                                                                                                                                                         /XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744